Citation Nr: 1533003	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a lumbar spine strain with osteoarthritis (hereinafter low back disability) prior to March 23, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to June 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for a low back disability and assigned an initial rating of 10 percent.  Thereafter, following a remand by the Board in March 2011, the RO raised the disability rating to 40 percent effective March 23, 2011.

A hearing was held before the undersigned Veterans Law Judge in March 2010.  A transcript of the proceeding is associated with the claims file.

In July 2014, the Board denied entitlement to a rating in excess of 10 percent prior to March 23, 2011 and remanded the issue of entitlement to a rating in excess of 40 percent on and after March 23, 2011 for further development.  The Veteran subsequently appealed the denial of an increased initial rating to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 order, the Court vacated the Board's decision and remanded the claim for further development pursuant to a Joint Motion for Partial Remand (Joint Motion) filed by representatives of the Veteran and VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain a retrospective medical opinion.

In the Joint Motion, the parties agreed that the Board failed to consider whether a medical opinion was warranted to address if objective medical findings documented in an October 2008 VA treatment record might be translated into range-of-motion measurements that would warrant a rating in excess of 10 percent prior to March 23, 2011.  In addition, the parties found that the Board should have obtained a medical opinion to determine whether a higher rating is warranted during the period prior to March 23, 2011 based on the Veteran's reported flare-ups pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the Joint Motion, the parties pointed to the Board's conclusion that for the time period between January 2008, when the Veteran underwent a VA examination, and March 2011, it was "not possible to pin-point when the disability was such that it would warrant higher than a 10 percent rating based on objectively confirmed limitation of motion."  The parties pointed to an October 15, 2008 VA treatment record that documented the Veteran's complaints that his back "went out" one month previously and that physical examination revealed the Veteran was "only able to flex. Approx. 8 -10" forward ...."  The parties to the Joint Motion noted that this finding was in "stark contrast to the normal range of motion (i.e. 90 degrees of active motion) noted by the January 2008 examiner."

The parties seek a retrospective medical opinion as to the Veteran's level of disability for the period between January 2008 and March 2011 pursuant to Chotta v. Peake, 22 Vet. App. 80 (2009).  This opinion should take into account the Veteran's lay statements that he experienced severe flare-ups of back pain that left him incapacitated.  If possible, the examiner should provide an opinion as to whether it is at least as likely as not that prior to March 23, 2011, the Veteran suffered from additional limitation of motion or functional loss during flare-ups or when the spine was used repeatedly over time, and if so, portray the additional limitation in terms of range-of-motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board notes that a claim for entitlement to a rating in excess of 40 percent on and after March 23, 2011 was remanded for a new examination.  Here, the parties seek development of the evidence for the initial appeal period from October 2, 2006, one year prior to the Veteran's claim for service connection for a back disability, and March 23, 2011.

In light of the Joint Motion, the Board will remand the claim to seek a retrospective medical opinion as to the Veteran's disability level for his back disability for the period from October 2, 2006 to March 23, 2011.  See Chotta, 22 Vet. App. 80 (wherein the Court determined that VA may need to obtain a "retrospective medical opinion" to determine the severity of a disability decades prior); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (noting that the duty to assist may require a retrospective medical evaluation where there is no medical evidence for the relevant time period).  Such opinion should include consideration of whether there was loss of range of motion on repetitive use over time or during flare-ups that could be considered functional loss in addition to that shown by range of motion testing performed at the January 2008 examination.

The Board acknowledges that it may not be possible for an examiner to provide an opinion as to the past state of the Veteran's disability with certainty.  However, in the retrospective opinion, the examiner must ensure that if he/she resorts to speculation, the reason for speculation is explained.  In the alternative, the examiner should request further information which the RO should provide to the extent possible so as to fully comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to a suitable examiner who can review the evidence of record prior to March 23, 2011 and provide a retrospective opinion regarding the severity of the Veteran's low back disability between October 2006 and March 23, 2011.  

Such opinion should include consideration of whether there was loss of range of motion on repetitive use over time or during flare-ups that could be considered functional loss in addition to that shown by range of motion testing performed at the January 2008 examination.

The examiner should take into account the Veteran's lay statements in the record and as set forth in the Board's July 2014 decision regarding flare-ups of pain in the Veteran's back that took place prior to March 23, 2011.  

The examiner should read the entirety of the Joint Motion and this Remand prior to providing an opinion.

Following review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that prior to March 23, 2011, the Veteran suffered from additional limitation of motion or functional loss during flare-ups or when the spine was used repeatedly over time.  If so, the examiner should indicate whether it is possible to portray the additional limitation in terms of range-of-motion.
  
If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during flare-ups prior to March 23, 2011, that fact must be so stated and an explanation should be provided as to why.

If the examiner determines further information from that time period is needed, the RO should undertake any additional development necessary to obtain an adequate opinion as sought in the Joint Motion.

A rationale for all opinions expressed must be provided.

3.  To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate the claim.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



